Name: Regulation (EEC) No 706/73 of the Council of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products
 Type: Regulation
 Subject Matter: Europe;  trade;  European Union law;  agricultural activity
 Date Published: nan

 Avis juridique important|31973R0706Regulation (EEC) No 706/73 of the Council of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products Official Journal L 068 , 15/03/1973 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 5 P. 0110 Greek special edition: Chapter 03 Volume 9 P. 0078 Swedish special edition: Chapter 3 Volume 5 P. 0110 Spanish special edition: Chapter 03 Volume 6 P. 0225 Portuguese special edition Chapter 03 Volume 6 P. 0225 REGULATION (EEC) No 706/73 OF THE COUNCIL of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Treaty (1) concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community signed at Brussels on 22 January 1972, and in particular the third subparagraph of Article 1 (2) of Protocol No 3 of the Act annexed thereto; Having regard to the proposal from the Commission; Whereas, under Article 1 (2) of the abovementioned Protocol, the Community arrangements applicable to the United Kingdom on imports from third countries of agricultural products covered by Annex II to the Treaty establishing the European Economic Community and of those covered by Council Regulation No 170/67/EEC of 27 June 1967 (2) on the common arrangements for trade for ovalbumin and lactalbumin as amended by Regulation (EEC) No 1081/71 (3) and Council Regulation (EEC) No 1059/69 (4) of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, as last amended by Regulation (EEC) No 609/72 (5), are applicable to the Channel Islands and the Isle of Man (hereinafter called "islands") ; and whereas the other provisions of the Community rules which are necessary in order to allow free movement and observance of normal conditions of competition in the trade of the aforesaid products, are also applicable ; whereas it is the responsibility of the Council to determine, on a proposal from the Commission, the conditions for the application in these territories of the abovementioned provisions; Whereas, to allow free movement of the aforesaid products, the rules relating to these trade arrangements applicable in the United Kingdom should, as a general rule, be applicable, the United Kingdom and the islands being treated as a single Member State for the purpose of applying these rules; Whereas, however, sums charged in these islands for customs duties, charges, levies or other amounts are not part of the Community budget ; whereas Community financing of the common agricultural policy is therefore not applicable ; whereas rules to promote exports should not be applied, the amounts granted by the Community serving only as a ceiling for the aid which can be granted by the islands; Whereas steps should be taken to prevent products originating in these islands being exported to third countries by a Member State with a view to benefiting from the refund financed from the Community's budget; Whereas Community rules on intra-Community trade provide, in certain cases, for the granting of amounts on exports from the United Kingdom to other Member States ; whereas these amounts should serve as a ceiling for the aid which can be granted by the islands ; whereas, as far as other aid granted in trade is concerned, application of Community rules can be confined to notification arrangements, the Commission being free to make observations; Whereas, to ensure that there are no obstacles to free movement of the said products, other rules - on veterinary and plant health legislation, on marketing of seeds and seedlings, on food and (1)OJ No L 73, 27.3.1972, p. 5. (2)OJ No 130, 28.6.1967, p. 2596/67. (3)OJ No L 116, 28.5.1971, p. 9. (4)OJ No L 141, 12.6.1969, p. 1. (5)OJ No L 75, 23.3.1972, p. 6. feedingstuffs legislation, on quality and marketing standards - must be applied but only insofar as they affect trade; Whereas, in the veterinary field, the situation in these islands is similar to that of Northern Ireland ; whereas the islands can therefore be allowed to follow the arrangements to be applied in this matter by Northern Ireland without giving rise to any difficulties in trade; Whereas the arrangements thus defined appear sufficient to ensure the attainment of the objectives laid down in the abovementioned protocol, HAS ADOPTED THIS REGULATION: Article 1 1. Community rules applicable to the United Kingdom for trade in agricultural products covered by Annex II to the Treaty establishing the European Economic Community and in goods covered by Regulation No 170/67/EEC and Regulation (EEC) No 1059/69, shall apply to the islands, with the exception of rules on refunds and on compensatory amounts granted on exports by the United Kingdom. 2. For the purpose of applying the rules referred to in paragraph 1, the United Kingdom and the islands shall be treated as a single Member State. 3. No refund or compensatory amount shall be granted in respect of the products referred to in paragraph 1, originating in or coming from these islands, in respect of which customs formalities are completed in a Member State. 4. Where the products referred to in paragraph 1 are exported to third countries, the islands may not grant aid in excess of the refunds or compensatory amounts which may be granted by the United Kingdom, in accordance with Community rules, on exports to third countries. 5. Where the products referred to in paragraph 1 are exported to Member States, the islands may not grant aid in excess of any amounts which may be granted by the United Kingdom, in accordance with Community rules, on exports to other Member States. Article 2 As far as aids other than those referred to in Article 1 are concerned, the provisions of Article 93 (1) and the first sentence of Article 93 (3) of the treaty establishing the European Economic Community shall apply. The Council, acting by a qualified majority on a proposal from the Commission, shall make the other provisions of Articles 92, 93 and 94 of the Treaty applicable insofar as this proves necessary. Article 3 As from 1 September 1973, the Community rules applicable in the matter of: - veterinary legislation, - animal health legislation, - plant health legislation, - marketing of seeds and seedlings, - food legislation, - feedingstuffs legislation, - quality and marketing standards, shall apply under the same conditions as in the United Kingdom to the products referred to in Article 1 imported into the islands or exported from the islands to the Community, the veterinary legislation being applicable under the same conditions as in the United Kingdom in respect of Northern Ireland. Article 4 Detailed rules for the application of Article 1, in particular rules to prevent deflections of trade, shall be adopted in accordance with the procedure laid down in Article 26 of Council Regulation No 120/67/EEC (1) of 13 June 1967 on the common organization of the market in cereals as last amended by the Act of Accession or in the corresponding Article of other Regulations on the common organization of markets as the case may be. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1973. For the Council The President A. LAVENS (1)OJ No 117, 19.6.1967, p. 2269/67.